             Case 1:20-cv-06666-GHW Document 16 Filed 01/07/21 Page 1 of 1
                                                                                             US D C S D N Y
                                                                                             D OC U ME NT
                                                                                             E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                             D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                             D A T E FI L E D: 1 / 7 / 2 0 2 1
------------------------------------------------------------------X
  J O S U E P A G U A D A, o n be h alf of hi mself a n d all ot hers :
  si mil arly sit u ate d,                                            :
                                                                      :
                                                    P l ai ntiff,     :                           1: 2 0 -c v - 06 6 6 6 - G H W
                               -a g ai nst -                          :
                                                                      :                                   OR DE R
  A S S E E N O N T V , I N C.                                        :
                                                                      :
                                              D e f e n d a nt.       X
------------------------------------------------------------------


G RE G ORY           H. W O O D S,       Unit e d St at es Distri ct Ju d g e:

           I n t h e or d ers s c h e d uli n g th e initi al pretri al co nf er e n c e in this m att er, th e p a rti es wer e

dir e ct e d to su b mit a j oi nt lett er vi a E C F a n d to e m ail a j oi nt pr o p os e d C as e Ma n a g e m e nt P l a n a nd

S c h e d uli n g Or d er to C h am b ers b y n o lat er th a n J a n u ar y 6, 2 0 21 . See D kt. N os. 5, 1 4 . T h e C o ur t h a s

n ot re c ei v e d t h e p a rti es’ s u b missi o ns. T h e p a rti es ar e di r e ct e d to su b mit th eir joi nt lett er vi a E C F

a n d t o e m ail t h eir j oi nt pr o p os e d C as e M a n a g e m e nt Pl a n t o C h a m b ers f ort h wit h, a n d i n n o e v e nt

l at er th a n J a n u ar y 1 1, 2 0 2 1. T h e C o urt n ot es t h at Pl ai ntiff has n ot fil e d pr o o f of s er vi c e of th e

a m e n d e d c o m pl ai nt o n t h e d o c k et
           P l ai ntiff is dir e ct e d t o s er v e t his or d er o n D ef e n d a nt a n d t o r et ai n pr o of of s er vi c e.

           S O O R D E R E D.

 D at e d: J a n u ar y 7, 2 0 2 1                                       _____________________________________
                                                                                  G R E G O R Y H. W O O D S
                                                                                 U nit e d St at es Distri ct J u d g e
